Exhibit 10.1

AGREEMENT FOR PROJECT STAFFING SERVICES
BETWEEN IMMEDIATEK, INC. & SILVER CINEMAS ACQUISITION CO.

THIS AGREEMENT FOR PROJECT STAFFING SERVICES (the “Agreement”) is entered into
by and between Immediatek, Inc. (“Consultant”) and Silver Cinemas Acquisition
Co. (“Client”).

Consultant agrees to supply Client with information technology consulting
personnel to perform computer software programming, system analysis, design,
project management, consulting and/or education and training (the “Services”)
and Client desires to utilize the Services of Consultant under the following
terms and conditions:



1.   Fees. The hourly rates for Services will be established for each of
Consultant’s personnel providing Services under this Agreement. Unless otherwise
agreed in writing, the billing rate for Consultant’s personnel, other than Darin
Divinia, will be $55 per hour. Unless otherwise agreed in writing, the billing
rate for Darin Divinia will be $125 per hour. Notwithstanding anything to the
contrary in this agreement, the fees charged pursuant to this agreement shall
not exceed $3,000 in any given month without the express written consent of
Client.



2.   Payments. On the 1st day of the month following each month in which the
Services have been provided, Consultant’s personnel will submit a time sheet
showing the hours worked each day of the prior month to an authorized member of
Client’s management for approval. Consultant must be informed within ten
(10) days of receipt of an invoice of any disputes or discrepancies with
Services related to the invoice. Otherwise, all invoices will be considered
accurate and payable after twenty days. When an invoice is outstanding over
forty-five (45) days, Consultant may suspend work on any new projects or
personnel searches. Invoices more than forty-five (45) days old are subject to
collection by an attorney and are subject to a finance charge of the lower of
one and one-half percent per month or the highest amount allowed by law. Any
attorney’s fees, court costs or other collection expenses incurred by Consultant
during the collection process will be payable by the Client.



3.   Quality. All Services will be performed by Consultant’s personnel in a
professional manner. All Services provided are subject to final approval by an
agent or authorized management of Client.



4.   Travel And Expenses. Travel related expenses will be billed by Consultant
to Client based upon actual cost and will be subject to Client’s Travel and
Expense policies. The Client must approve all travel in advance.

 

5



--------------------------------------------------------------------------------



 



5.   Waiver. Failure to invoke any right, condition, or covenant in the
Agreement by either party to this Agreement shall not be deemed to imply or
constitute a waiver of any right, condition or covenant.



6.   Relationship of the Parties. Consultant and its personnel shall be
independent contractors of the Client and at all times shall identify themselves
as independent contractors for the Client and shall not hold themselves out as
officers, directors, partners, employees or agents of the Client, except as
authorized in writing by the Client. Under no circumstances shall Consultant or
its personnel look to the Client as their employer, or as a partner, joint
venturer, agent or principal. Neither Consultant nor any of its personnel,
employees or agents shall be entitled to any benefits afforded to the Client’s
employees, including, without limitation, worker’s compensation, disability
insurance, vacation or sick pay. Nothing contained in this Agreement shall
provide Consultant or its personnel with the power or authority to bind the
Client to any contract, agreement or arrangement with any person, except with
the prior written approval of the Client. Either party may terminate this
Agreement by written notice of termination to the other party.



7.   Binding Arbitration. THE PARTIES EXPRESSLY AGREE THAT THE TRANSACTION
EVIDENCED BY THIS AGREEMENT INVOLVES COMMERCE AND THEY DESIRE TO SETTLE ALL AND
ANY CONTROVERSIES INVOLVING OR RELATED TO THIS AGREEMENT THROUGH BINDING
ARBITRATION UNDER THE PROVISIONS OF THE JAMS STREAMLINED ARBITRATION RULES AND
PROCEDURES (“JAMS”) BEFORE A SINGLE ARBITRATOR. IF AT ANY TIME DURING THE TERM
OF THIS AGREEMENT ANY DISPUTE, DIFFERENCE, OR DISAGREEMENT SHALL ARISE UPON OR
WITH RESPECT TO THE AGREEMENT OR THE MEANING OR CONSTRUCTION OF ANY PROVISION
HEREOF, EVERY SUCH DISPUTE, DIFFERENCE OR DISAGREEMENT SHALL BE SUBJECT TO FINAL
BINDING, AND CONCLUSIVE ARBITRATION UNDER THE PROVISIONS OF JAMS AND JUDGMENT
UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF. EACH PARTY TO THIS AGREEMENT IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS
LOCATED IN DALLAS COUNTY, TEXAS, FOR ANY LAWSUITS, ACTIONS OR OTHER PROCEEDINGS
ARISING OUT OF, OR IN ANY WAY RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. IN THE EVENT AN ARBITRATION, SUIT OR ACTION IS
BROUGHT BY ANY PARTY UNDER THIS AGREEMENT TO ENFORCE ANY OF ITS TERMS, OR ANY
APPEAL THEREFROM, IT IS AGREED THAT THE SUBSTANTIALLY PREVAILING PARTY SHALL BE
ENTITLED TO REASONABLE ATTORNEY FEES WHICH SHALL BE FIXED BY THE ARBITRATOR,
TRIAL COURT AND/ OR APPELLATE COURT AS THE CASE MAY BE.

 

6



--------------------------------------------------------------------------------



 



8.   Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, EXCLUDING THOSE LAWS THAT
DIRECT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.



9.   Counterparts and Facsimile Execution.  This Agreement may be executed in
two or more counterparts, each of which shall be considered one and the same
agreement and shall become effective when a counterpart has been signed by each
party to this Agreement and delivered (by facsimile or otherwise) to every other
party to this Agreement, it being understood that all parties need not sign the
same counterpart. Any counterpart or other signature delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by that party.



10.   Headings.  The headings of the sections of this Agreement are inserted for
convenience only and shall not by themselves determine the interpretation of
this Agreement.



11.   Amendment of Agreement.  This Agreement may be amended only by a written
instrument signed by Consultant and Client.



12.   Severability.  If any provision of this Agreement is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[SIGNATURE PAGE TO FOLLOW]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the 6th day of
February, 2009, to be effective as of December 1, 2008.

     
CLIENT:
  SILVER CINEMAS ACQUISITION CO.
 
   
 
  By:
 
   
 
  /s/ Kevin Parke
 
   
 
  Signature
 
   
 
  President
 
   
 
  Title
 
   
CONSULTANT:
  IMMEDIATEK, INC.
 
   
 
  By:
 
   
 
  /s/ Darin Divinia
 
   
 
  Signature
 
   
 
  President
 
   
 
  Title

 

